DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inston (US 20100086765) in view of Ikuo (JP2005262818).  
As to claims 1, 3, and 4, Inston teaches a method for producing a composite material (Fig. 2) in which a thermosetting resin ([0039]) is infiltrated into a first fabric and a second fabric made of fiber materials ([0033]) and the first fabric and the second fabric are molded integrally (inherent), the method comprising: providing a resin flow path (3b) through which the thermosetting resin can flow between the first fabric and the second fabric (3b) and infiltrating the thermosetting resin into the first fabric and the second fabric from surfaces thereof (3, 3a) and also from the resin flow path (3b).  Inston inherently heats and presses the composite material in a vacuum bag (claims 3, 8, and 14).
Inston is silent to forming a groove portion on the surface of the first fabric by hot compaction with a pressing member having a concave/convex shape when shaping the first fabric.
Ikuo teaches a resin transfer molding process and providing periodic irregularities in the reinforcing fiber base material ([0012]).  Ikuo further teaches that a solid resin material which may be thermoplastic ([0032]) is applied and melted ([0046]) and embossed with a concavo-convex pattern ([0047]; [0011]) which would inherently or obviously require hot compaction.  In at least one embodiment, Ikuo teaches that the preform is obtained by pressing a laminate in a polyamide bag ([0052]) without any disclosed hard material.  In the combination, instant claims 3 and 4 are also met because the grooves of Ikuo would level during the heating and pressing of Inston (see claims 3, 8, and 14) and Ikuo provides a thermoplastic resin.
It would have been prima facie obvious to incorporate and form the Ikuo irregularities on the surface of the Inston layers as an obvious improvement that would improve flow across the layers of composite material.
Alternatively, it would have been prima facie obvious to incorporate and form the Ikuo irregularities between the layers of Inston fabric in order to provide a recess to hold the resin distribution layer of Inston.  One would have been motivated to provide a recess in the Inston fabric layers to hold the resin distribution layer in order to prevent non-uniformity in the layers of the composite that would result from locating the resin distribution layer between the layers. 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inston (US 20100086765) in view of Asada (US 5,104,718).  
As to claim 1, Inston teaches a method for producing a composite material (Fig. 2) in which a thermosetting resin ([0039]) is infiltrated into a first fabric and a second fabric made of fiber materials ([0033]) and the first fabric and the second fabric are molded integrally (inherent), the method comprising: providing a resin flow path (3b) through which the thermosetting resin can flow between the first fabric and the second fabric (3b) and infiltrating the thermosetting resin into the first fabric and the second fabric from surfaces thereof (3, 3a) and also from the resin flow path (3b).  Inston inherently heats and presses the composite material in a vacuum bag (claims 3, 8, and 14).
Inston is silent to forming a groove portion on the surface of the first fabric by hot compaction with a pressing member having a concave/convex shape when shaping the first fabric.
	Asada teaches a process for forming grooves in the surface of a composite material by hot compacting the composite materials (4:1-33) using a roll with concave/convex shapes (Fig. 5).  Upon curing in the combined Inston/Asada process, Inston provides heating (claims 3, 8, and 14) and Asada teaches/suggests the grooves are leveled since the molded products are virtually free from interlayer voids (3:20-22).  
It would have been prima facie obvious to incorporate and form the Asada grooves on the surface of the Inston layers as an obvious improvement that would improve flow across the layers of composite material.
Alternatively, it would have been prima facie obvious to incorporate the Asada grooves between the layers of Inston fabric in order to provide a recess to hold the resin distribution layer of Inston.  One would have been motivated to provide a recess in the Inston fabric layers to hold the resin distribution layer in order to prevent non-uniformity in the layers of the composite that would result from locating the resin distribution layer between the layers. 

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
The arguments on pages 4-5 are generally on the grounds that claims 2 and 4 were incorporated into claim 1 and that it would not have been obvious to replace the resin distribution layer of Inston by a layer having a different structure from a porous structure such as that of Ikuo.  On page 6, Applicant argued that Asada cannot be combined with Inston because it relates to a prepreg (whereas Inston impregnates a preform), and the Asada groove would only be formed after resin impregnation.  On page 7, Applicant argues that Ikuo fails to disclose infiltrating the resin from the surfaces of the first fabric and second fabric, and that the resin distribution layers of Inston would cause irregularities on the reinforcing fiber substrate.
The Examiner respectfully disagrees with these arguments.  Inston broadly teaches providing a “porous layer” that transports matrix in a fluid state or acts as a breather layer in [0005]-[0008].  Inston does not appear to require any particular configuration for the porous layer, even though examples are disclosed and shown in the figures.  Specifically, Inston teaches that the porous layer can be formed from a thermoplastic material ([0006]).  Turning to the secondary references of Ikuo and Asada, the Examiner maintains the view that both references provide porous layers that would inform one practicing the Inston process.  While there are differences between Inston and Ikuo/Asada, each of Ikuo and Asada provides a method of shaping the top of a layer in order to provide channels that enhance flow along the surface of the layer.  One practicing the Inston process would recognize that the “porous layer” could have a channel formed by the Ikuo or Asada process, and that doing so would be consistent with the improvement of flow already taught/suggested by Inston.  Alternatively, in the event that one practicing the Inston process with porous tubes as depicted in the figures, one would have found it obvious to provide a channel to accommodate the porous tubes in order to prevent movement during infusion.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742